846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William BRYANT, Defendant-Appellant.
No. 87-7151.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 22, 1988.May 4, 1988.

William Bryant, appellant pro se.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
William Bryant appeals the district court's denial of his 28 U.S.C. Sec. 2255 motion attacking his conviction of 18 U.S.C. Sec. 500 (receipt and possession of stolen money orders).  Bryant alleges that his transfer from state to federal custody fourteen days after the district court issued its writ of habeas corpus ad prosequendum violated Article IV(a) of the Interstate Agreement on Detainers Act, 18 U.S.C. App.  III.  Finding that Bryant has neither claimed that he was prejudiced by the allegedly premature transfer nor that this transfer was a fundamental defect in the proceedings against him which resulted in a complete miscarriage of justice, we affirm.   See Kerr v. Finkbeiner, 757 F.2d 604 (4th Cir. cert. denied, 474 U.S. 929 (1985).  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.  United States v. Bryant, C/A No. 87-270, Cr. No. 78-19-01 (E.D.N.C. April 15, 1987).


2
AFFIRMED.